02-12-235-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00235-CV
 
 



Carlos A.L. Vaughn


 


APPELLANT




 
V.
 




Charles J. Vondra, Jr.


 


APPELLEE 



 
 
------------
 
FROM County
Court at Law No. 1 OF Wichita COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On September
26, 2012, we notified appellant that his brief had not been filed as required
by Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App. P.
38.6(a).  We stated we could dismiss the appeal for want of prosecution unless
appellant or any party desiring to continue this appeal filed with the court
within ten days a response showing grounds for continuing the appeal.  See
Tex. R. App. P. 42.3.  Appellant responded, requesting a forty-five day
extension.  We granted the extension, but appellant has not filed his brief.
Because
appellant's brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
 
PER CURIAM
 
PANEL: 
GABRIEL,
J.; LIVINGSTON, C.J.; and DAUPHINOT, J.  
 
DELIVERED: 
November 29, 2012  




 




[1]See Tex. R. App. P. 47.4.